EXHIBIT 10.7




August 6, 2020
CONFIDENTIAL
TO: Third Point Reinsurance Ltd.
Point House
3 Waterloo Lane
Pembroke HM 08 Bermuda


        Re: Equity Financing Commitment
Ladies and Gentlemen:
Reference is made to the Agreement and Plan of Merger attached hereto as Annex I
(the “Merger Agreement”), dated as of the date hereof, by and among Sirius
International Insurance Group, Ltd., a Bermuda exempted company limited by
shares (“Company”), Third Point Reinsurance Ltd., a Bermuda exempted company
limited by shares, and Yoga Merger Sub Limited, a Bermuda exempted company
limited by shares and a wholly owned Subsidiary of Parent (“Merger Sub”).
Capitalized terms used herein without definition shall have the meanings given
to them in the Merger Agreement.
1.This letter agreement (this “Letter Agreement”) shall become effective only
upon execution and delivery of the Merger Agreement by Parent.  The undersigned
hereby commits, subject to the conditions set forth herein and further set forth
in the Merger Agreement having been satisfied or waived and the simultaneous
consummation of the Transactions, to purchase, directly or indirectly, an
aggregate number of duly authorized, validly issued, fully paid and
non-assessable Parent Shares from Parent that, together with the number of
Parent Shares held by the undersigned and Daniel S. Loeb (whether directly or
indirectly through one or more of his Affiliates or family members) collectively
as of the Closing, equals 9.5% of the Parent Shares issued and outstanding as of
immediately following the Closing, after giving effect to the Transactions but
not including any such Parent Shares that were issued during the period between
the date hereof and the Closing (rounded to the nearest share) (the “Maximum
Percentage”). The undersigned shall purchase such Parent Shares at a price per
Parent Share (the “Price”) equal to the lower of (i) $7.9828 (the “Initial
Price”) and (ii) the product obtained by multiplying 0.6 times Parent’s fully
diluted book value per share, which shall be equal to the lower of (A) Parent’s
fully diluted book value per share disclosed in the most recent Quarterly Report
on Form 10-Q or Annual Report on Form 10-K filed by Parent prior to the Closing
and (B) the best estimate of Parent’s fully diluted book value per share as of
the last day of the month immediately preceding Closing, as certified by
Parent’s Chief Financial Officer (the “Adjusted Price”); provided that the
aggregate purchase price for all Parent Shares to be purchased hereunder shall
not exceed $53,000,000 (the amount of cash required thereof, the “Commitment”). 
The foregoing obligation of the undersigned





--------------------------------------------------------------------------------





to fund the Commitment is subject to the simultaneous consummation of the
transactions contemplated by the Merger Agreement; provided that (x) the
undersigned shall not, under any circumstances, be obligated to fund to Parent
(including via purchases of equity securities, capital contributions, other
payments or in any other manner) more than the amount of the Commitment, (y) if
the Price is equal to the Adjusted Price, then the Maximum Percentage shall be
equal to the sum of 9.5% plus the Additional Amount. The Additional Amount shall
be an amount, expressed as a percentage, equal to (i) 0.04 times (ii) the
quotient of (a) the Initial Price minus the Adjusted Price divided by (b) the
Initial Price; provided, further, that in no event shall the undersigned be
obligated to purchase any Parent Shares to the extent that such purchase would
cause the undersigned and Daniel S. Loeb (whether directly or indirectly through
one or more of his Affiliates or family members) collectively to be treated as
owning, directly, indirectly or constructively, greater than 9.9% of the Parent
Shares by voting power or by value.  For the avoidance of doubt, the Commitment
shall only be for purposes of purchasing Parent Shares by the undersigned
pursuant to the terms and conditions of this Letter Agreement and not for any
other purpose; provided that any Parent Shares purchased by the undersigned and
Daniel S. Loeb (whether directly or indirectly through one or more of his
Affiliates or family members) after the date this Letter Agreement becomes
effective shall be purchased pursuant to the terms and conditions of this Letter
Agreement until such time as the commitment made under this paragraph 1 by the
undersigned has been fully discharged (including the funding of the
Commitment).  The Parent Shares to be issued to the undersigned pursuant to this
Letter Agreement shall be subject to, and treated as “Registrable Securities” as
defined in, that certain Registration Rights Agreement, dated December 22, 2011,
by and among Parent and the other parties named therein (“2011 Registration
Rights Agreement”); provided, that any Parent Shares held by the undersigned and
Daniel S. Loeb (whether directly or indirectly through one or more of his
Affiliates or family members) shall not be subject to the limitations set forth
in the 2011 Registration Rights Agreement with respect to the maximum number of
Shareholder Demand Registrations (as defined in the 2011 Registration Rights
Agreement).
2.This Letter Agreement, including the undersigned’s obligation to fund the
Commitment, shall terminate upon the earliest to occur of (a) the termination of
the Merger Agreement, (b) the date that is within 30 days following the
Walk-Away Date, and (c) the funding of the Commitment at the Closing (at which
time the undersigned’s obligations hereunder shall be discharged). Upon any such
termination of this Letter Agreement, any obligations of the undersigned
hereunder will terminate automatically and neither of the parties hereto shall
have any liability whatsoever to the other party.
3.For the purposes of Section 7 of the 2011 Registration Rights Agreement, the
undersigned hereby consents to the granting of registration rights by Parent to
CM Bermuda Ltd. (“CMB”) pursuant to the terms of the Registration Rights
Agreement by and between Parent and CMB, in substantially the form attached to
the Merger Agreement, to be dated as of the Closing Date. Pursuant to Section
11.4 of the 2011
2



--------------------------------------------------------------------------------





Registration Rights Agreement, the undersigned hereby agrees that CMB shall
constitute a “Shareholder” for purposes of Section 2(c) of the 2011 Registration
Rights Agreement.
4.The undersigned’s obligation to fund the Commitment may be assigned; provided,
that the undersigned shall not be released from its obligations hereunder upon
such assignment.
5.This Letter Agreement shall be binding on and solely for the benefit of and
enforceable by the undersigned (and its permitted assignees) and Parent, and
nothing set forth in this Letter Agreement shall be construed to confer upon or
give to any other Person any benefits, rights or remedies under or by reason of,
or any rights to enforce or cause Parent to enforce, the Commitment or any
provisions of this Letter Agreement. Notwithstanding the foregoing, the Related
Parties of the undersigned and the Related Parties of such Related Parties shall
be the third party beneficiaries of paragraph 6 of this Letter Agreement.
6.Notwithstanding anything that may be expressed or implied in this Letter
Agreement, the parties hereto, by their acceptance of the benefits of this
equity commitment, each covenant, agree and acknowledge that no Person other
than the parties hereto shall have any obligation hereunder, and that (a) no
recourse hereunder or under any documents or instruments delivered in connection
herewith shall be had against any Affiliate of the undersigned or any former,
current or future, direct or indirect director, manager, officer, employee,
agent, financing source of the undersigned or any Affiliates of the undersigned,
or any former, current or future heir, executor, administrator, trustee,
successor or assign of any of the foregoing Persons (any such person or entity,
other than the undersigned, a “Related Party”) or any Related Party of the
undersigned’s Related Parties (including, without limitation, in respect of any
liabilities or obligations arising under, or in connection with, the Merger
Agreement and the transactions contemplated thereby or with respect to any
dispute arising under or in any way related to the Merger Agreement and the
transactions contemplated thereby or arising out of due diligence conducted in
connection with or the negotiation, interpretation or enforcement of the Merger
Agreement, whether by the enforcement of any judgment or assessment or by any
legal or equitable proceeding, or by virtue of any statute, regulation or other
applicable Law, and (b) no personal liability whatsoever will attach to, be
imposed on or otherwise incurred by any Related Party of the undersigned or any
Related Party of the undersigned’s Related Parties under this Letter Agreement
or any documents or instruments delivered in connection herewith or with the
Merger Agreement or for any claim based on, in respect of, or by reason of such
obligations hereunder or by their creation.
7.The undersigned hereby represents and warrants with respect to itself to
Parent that (a) the undersigned has all authority to execute, deliver and
perform this Letter Agreement, (b) the execution, delivery and performance of
this Letter Agreement by the undersigned has been duly and validly authorized
and approved by all necessary action of the undersigned, (c) this Letter
Agreement has been duly and validly executed
3



--------------------------------------------------------------------------------





and delivered by the undersigned and constitutes a valid and legally binding
obligation of the undersigned, (d) the execution, delivery and performance of
this Letter Agreement by the undersigned does not and will not conflict with,
violate the terms of or result in the acceleration of any obligation under any
material contract, material commitment or other material instrument to which the
undersigned is a party or is bound, in each case, except as such conflict,
violation or acceleration of obligations would not reasonably be expected to
prevent or materially delay the undersigned’s ability to perform its obligations
hereunder.
8.This Letter Agreement, and all Actions (whether in contract, tort or statute)
that may be based upon, arise out of or relate to this Letter Agreement, or the
negotiation, execution or performance of this Letter Agreement (including any
Claim or cause of action based upon, arising out of or related to any
representation or warranty made in or in connection with this Letter Agreement
or as an inducement to enter into this Letter Agreement), shall in all respects
be governed by, and construed and enforced in accordance with, the Laws of the
State of Delaware applicable to agreements made and to be performed entirely
within such state without giving effect to any conflicts of law principles of
such state that might refer the governance, construction or interpretation of
such agreements to the Laws of another jurisdiction.
9.All Actions arising out of or relating to the interpretation and enforcement
of the provisions of this Letter Agreement shall be heard and determined in the
Delaware Court of Chancery, or, if the Delaware Court of Chancery declines to
accept jurisdiction over a particular matter, any federal court within the State
of Delaware, or, if both the Delaware Court of Chancery and the federal courts
within the State of Delaware decline to accept jurisdiction over a particular
matter, any other state court within the State of Delaware, and, in each case,
any appellate court therefrom. The parties hereto hereby irrevocably submit to
the exclusive jurisdiction and venue of such courts in any such Actions and
irrevocably waive the defense of an inconvenient forum or lack of jurisdiction
to the maintenance of any such Action. The consents to jurisdiction and venue
set forth in this paragraph 9 shall not constitute general consents to service
of process in the State of Delaware and shall have no effect for any purpose
except as provided in this paragraph and shall not be deemed to confer rights on
any Person other than the parties hereto. Each party hereto agrees that service
of process upon such party in any Action arising out of or relating to this
Letter Agreement shall be effective if notice is given by overnight courier at
the address (i) set forth in Section 8.09 of the Merger Agreement in the case of
the Parent and (ii) set forth on the signature page hereto next to the name of
the undersigned. The parties hereto agree that a final judgment in any such
Action shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by applicable Law; provided,
however, that nothing contained in the foregoing shall restrict any party’s
rights to seek any post-judgment relief regarding, or any appeal from, a final
trial court judgment.
10.EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS LETTER AGREEMENT IS
4



--------------------------------------------------------------------------------





LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS LETTER
AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER
VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS LETTER AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS PARAGRAPH 10.
11.This Letter Agreement together with the Merger Agreement constitute the
entire agreement, and supersede all other prior agreements and understandings,
both written and oral, among the parties and their Affiliates, or any of them,
with respect to the subject matter hereof and thereof. This Agreement may be
changed, modified or amended, and the provisions and terms hereof may be waived,
or the time for its performance extended, only by instrument in writing signed
by each of the parties hereto, or, in the case of a waiver, by the party having
the right to waive compliance with such provision or term. This Letter Agreement
may be executed in one or more counterparts, and by the different parties to
each such agreement in separate counterparts, each of which will be deemed to
constitute an original, but all of which shall constitute one and the same
agreement, and may be delivered by email or other electronic means intended to
preserve the original graphic or pictorial appearance of a document, such
delivery by email or other electronic means to be deemed as effective as
delivery of a manually executed counterpart of this Letter Agreement.
[Rest of Page Left Intentionally Blank]
5




--------------------------------------------------------------------------------









Very truly yours,
Third Point Opportunities Master Fund Ltd.




By: /s/ Josh Targoff
Name: Josh Targoff
Title: Chief Operating Officer and General Counsel




[Signature Page to Equity Financing Commitment]



--------------------------------------------------------------------------------







Acknowledged and agreed solely for the purposes of paragraph 3:
        Daniel S. Loeb
/s/ Daniel S. Loeb
[Signature Page to Equity Financing Commitment]



--------------------------------------------------------------------------------







Acknowledged and agreed as of
the date first above written:


Third Point Reinsurance Ltd.


By: /s/ Sid Sankaran
        Name: Sid Sankaran
        Title: Director


[Signature Page to Equity Financing Commitment]




--------------------------------------------------------------------------------



Annex I
Merger Agreement






1006141340v12